Citation Nr: 1740905	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right hip deterioration with pain, to include as secondary to service-connected traumatic arthritis, left hip with left hip arthroplasty. 

2.  Entitlement to a rating in excess of 50 percent for traumatic arthritis, left hip with left hip arthroplasty.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1963 to November 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's notice of disagreement received in December 2014, he requested a personal hearing before a Decision Review Officer (DRO).  A review of the record indicates that no action has been taken on the request to schedule the DRO hearing.  Further, there is no indication that the Veteran has withdrawn his request for a hearing.  

It is VA's policy that every VA claimant has the right to a hearing.  See 38 C.F.R. § 3.103(a) (2016).  A claimant is entitled to a hearing at any time on any issue involved in a claim.  38 C.F.R. § 3.103(c) (2016).  As the RO schedules DRO hearings, a remand of this matter is warranted.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a DRO hearing at the local RO.  The Veteran and his representative should be notified of the date, time, and location of this hearing.  A copy of that notification letter should be associated with the claims file.  Any attempts to accommodate the Veteran's hearing request should be documented in the record. 

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

